


 
EXHIBIT 10.1
 
 
 
AMERICAN ITALIAN PASTA COMPANY
2000 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHT AWARD AGREEMENT
FOR SENIOR VICE PRESIDENTS AND ABOVE




This Stock Appreciation Right Award Agreement (the “Award Agreement”), made this
___ day of ________, 200___ evidences the grant, by American Italian Pasta
Company, (the “Company”), of a Stock Appreciation Right to (the “Grantee”) on
___________, 20__, (the “Date of Grant”).  By accepting the Award and executing
this Award Agreement, the Grantee agrees to be bound by the provisions hereof
and of the American Italian Pasta Company 2000 Equity Incentive Plan (the
“Plan”).  Capitalized terms not defined herein shall have the same meaning as
used in the Plan.


1.      Grant of SAR.  Subject to the terms and conditions set forth in this
Award Agreement and in the Plan, the Company hereby grants to the Holder a SAR
that relates to the stock appreciation, if any, for [_____________] Shares.  The
stock appreciation for the SAR is the amount by which the Fair Market Value of
the underlying Shares on the date of exercise of this SAR exceeds the exercise
price of the SAR.  The exercise price of the SAR under this Agreement equals
[$__________] per Share.  Upon exercise of all or any portion of this SAR, the
Holder shall receive the stock appreciation with respect to the portion of the
SAR exercised, payable to the Holder in Shares, based on the Fair Market Value
of the Shares on the date of exercise.
 
2.      Exercise Period.
 
(a)         Subject to Paragraph 12, below, this SAR may be exercised, from time
to time, with respect to the following number of Shares:
 
(i)           prior to the first anniversary of the Date of Grant, none of such
Shares;
 
 
(ii)
from and after the first anniversary of the Date of Grant, ___% of such Shares;

 
 
(iii)
from and after the second anniversary of the Date of Grant, ___% of such Shares
(less any Shares as to which this SAR shall have been exercised prior to such
second anniversary);

 
 
(iv)
from and after the third anniversary of the date of Grant, ___% of such Shares
(less any Shares as to which this SAR shall have been exercised prior to such
third anniversary); and

 
 
(v)
from and after the fourth anniversary of the Date of Grant, ___% of such Shares
(less any Shares as to which this SAR shall have been exercised prior to such
fourth anniversary).

 
 
[Such additional years as necessary.]

 

 
 
 

--------------------------------------------------------------------------------

 

 
(b)
Notwithstanding the above, the Grantee’s right to exercise the SAR shall
terminate on the earliest to occur of the following dates:

 
 

  (i)      the seventh anniversary of the Date of Grant;

 
      
 
(ii)
the [first anniversary] of the date of the Grantee’s Termination of Service on
account of Retirement, Disability or death;

 
 
(iii)
the date [three months] following the date of the Grantee’s Termination of
Service for any reason other than Retirement, Disability, death or for Cause
(the “Termination Date”); provided, however, the Committee may, in its sole
discretion, allow the Grantee to exercise this SAR at a later date following the
Termination Date; and

 
 
(iv)
immediately upon a Termination of Service for Cause.

 
Provided further that, during any period in which exercise is allowed following
the date of the Grantee’s Termination of Service for any reason, that portion of
the SAR that was not exercisable on the date of the Grantee’s Termination of
Service shall not become exercisable.


3.      Restriction on Exercise.  Notwithstanding the provisions of Paragraph 2,
above, or any other provision of this Award Agreement, the Committee, in its
sole discretion, may, only with respect to any unvested portion of this SAR,
reduce the number of Shares subject to the SAR or may cancel the unvested
portion of this SAR in its entirety if the Grantee (a) takes other employment or
renders services to others without the written consent of the Company; or (b)
conducts himself or herself in a manner that the Committee, in its sole
discretion, deems has adversely affected or may adversely affect the
Company.  The Grantee will not be entitled to any remuneration or compensation
whatsoever for the loss of all or a portion of the Grantee’s SAR if the number
of Shares subject to the Grantee’s SAR is reduced, or if the unvested portion of
the Grantee’s SAR is canceled in its entirety, pursuant to this paragraph.
 
         4.       Notice of Exercise; Issue of Shares.
 
 
(a)
Subject to the provisions of Paragraph 2, above and Paragraph 12 below, the
Holder may exercise part or all of the exercisable SAR by giving written notice
to the Secretary of the Company specifying the number of Shares as to which this
SAR is to be exercised.

 
 
(b)
As soon as practicable after receipt of an effective written notice of exercise
as provided in this Paragraph 4, and subject to the last sentence of Paragraph
1, above, the Secretary of the Company shall cause ownership of the appropriate
number of Shares to be transferred to the person or persons exercising this SAR
by having a certificate or certificates for those Shares registered in the name
of such person or persons and shall have each certificate delivered to the
appropriate person.  Notwithstanding the foregoing, if the Company or a
Subsidiary requires reimbursement of any tax required by law to be withheld with
respect to Shares received upon exercise of this SAR, the Secretary shall not
transfer ownership of those Shares until the required payment is made.

 

                                                               
 
2

--------------------------------------------------------------------------------

 

 
5.
Transferability of SARs.  The Grantee may transfer this SAR to (i) the spouse,
children, or grandchildren of the Grantee (“Immediate Family Members”), (ii) a
trust or trusts for the exclusive benefits of such Immediate Family Members, or
(iii) a partnership in which such Immediate Family Members are the only
partners, provided that (a) there may be no consideration for any such transfer
and (b) subsequent transfers of this SAR shall be prohibited, except by will or
the laws of descent and distribution.  Following transfer, this SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for the purposes of the Award
Agreement, the term “Grantee” shall be deemed to refer to the transferee.  The
event of a Termination of Service shall continue to be applied with respect to
the original Grantee, following which this SAR shall be exercisable by the
transferee only to the extent, and for the periods, specified in Paragraph
2.  Neither the Committee nor the Company shall have any obligation to provide
notice to a transferee of termination of this SAR under the terms of this Award
Agreement.

 
6.      Transferees of Stockholders.  The Company shall not be required to
transfer any Shares on its books which shall have been sold, assigned or
otherwise transferred in violation of this Award Agreement, or to treat as owner
of such shares of stock, or to accord the right to vote as such owner or to pay
dividends to, any person or organization to which any such Shares shall have
been sold, assigned or otherwise transferred, from and after any sale,
assignment or transfer of any Share made in violation of this Award
Agreement.  Any transfer in violation of the terms of this Award Agreement shall
be deemed null and void.
 
7.      Authorized Leave.  For purposes hereof, an authorized leave of absence
(authorized by the Company or a Subsidiary to the Grantee in writing) shall not
be deemed a Termination of Service hereunder.
 
8.      Taxes.  The Grantee will be solely responsible for any Federal, state or
local income taxes imposed in connection with the exercise of the SAR or the
delivery of Shares incident thereto, and the Grantee authorizes the Company or
any Subsidiary to make any withholding for taxes which the Company deems
necessary or proper in connection therewith, from any amounts due to the Grantee
by the Company.  The Grantee may satisfy such withholding obligations, in whole
or in part, by (a) electing to have the Company withhold otherwise deliverable
Shares or (b) delivering to the Company Shares then owned by Grantee having a
Fair Market Value equal to the amount required to be withheld.  If any tax
withholding obligation of the Company with respect to the SAR is satisfied by
having Shares withheld, the value of such Shares will be limited to an amount
that does not exceed the minimum statutory withholding required by federal
(including FICA), state and local tax authorities, including the Grantee’s share
of payroll taxes that are applicable to such supplemental taxable income.
 
9.      Changes in Circumstances.  It is expressly understood and agreed that
the Grantee assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the market value of the Shares
after the date hereof.
 

                                                              
 
3

--------------------------------------------------------------------------------

 

                    10.           No Conflict.  In the event of a conflict
between this Award Agreement and the Plan, the provisions of the Plan shall
govern.
 
11.      Governing Law.  This Award shall be governed under the laws of the
State of Delaware.
 
12.      Investment Representation; Compliance with Law.
 
 
(a)
The Grantee agrees that the Shares that will be acquired on exercise of this SAR
shall be acquired for his own account for investment only and not with a view
to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), or other applicable securities laws. If the Board of
Directors or Committee so determines, any stock certificates issued upon
exercise of this SAR shall bear a legend to the effect that the shares have been
so acquired and may only be transferred upon registration or under an applicable
exemption. The Company may, but in no event shall be required to, bear any
expenses of complying with the Securities Act, other applicable securities laws
or the rules and regulations of any national securities exchange or other
regulatory authority in connection with the registration, qualification, or
transfer, as the case may be, of this SAR or any Shares acquired upon the
exercise hereof. The foregoing restrictions on the transfer of the Shares shall
be inoperative if (1) the Company previously shall have been furnished with an
opinion of counsel, satisfactory to it, to the effect that such transfer will
not involve any violation of the Securities Act or other applicable laws or (2)
the Shares shall have been duly registered in compliance with the Securities Act
and other applicable securities laws. If the Shares received upon exercise of
this SAR are registered under the Securities Act, the Grantee agrees that he
will not make a public offering of the said Shares except on a national
securities exchange on which the Shares of the Company are then listed.

 
 
(b)
Notwithstanding any provision of the Plan or this Award Agreement, Grantee shall
not be entitled to exercise this SAR, and the Company shall not be obligated to
deliver any Shares with respect to any exercise of this SAR, if such exercise or
delivery would constitute a violation by the Grantee or the Company of the
provisions of the Plan or of any applicable law or regulation, including but not
limited to a violation of any applicable securities laws.  In the event Grantee
is not allowed to exercise this SAR pursuant to this provision, the Company
shall notify the Grantee at such later time that the SAR may be exercised in
accordance with the provisions of the Plan and all applicable laws or
regulations.

 
 
13.
Change in Control.  A Change in Control (as defined in the Plan) shall not
accelerate the exercisability of this SAR. The terms of the Company’s Amended
and Restated Severance Plan for Senior Vice Presidents and Above (the “Severance
Plan”) shall control in the event of a change in control as defined in the
Severance Plan.

 


 

                                                               
 
4

--------------------------------------------------------------------------------

 


  AMERICAN ITALIAN PASTA COMPANY          
 
By:
/s/        Name        Title           

 
 
 
 
 
                                                          




ACKNOWLEDGMENT


The undersigned Grantee acknowledges that he or she understands and agrees to be
bound by each of the terms and conditions of this Award Agreement.
 
 
 


 

     
Printed
Name                                                                                                
    Signature    
 
 
 
Date:     

 




                                                          



                                                             
 
5

--------------------------------------------------------------------------------

 
